       Case: 3:19-cv-00393-WHR Doc #: 25 Filed: 08/26/21 Page: 1 of 1 PAGEID #: 96




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

 TED GILLESPIE,                                     :   Case No. 3:19-cv-393
                                                    :
           Plaintiff,                               :
                                                    :   District Judge Walter H. Rice
 vs.                                                :
                                                        Magistrate Judge Peter B. Silvain, Jr.
                                                    :
 WATERWHEEL FARM, INC. et al.,                      :
                                                    :
           Defendants.                              :
                                                    :


                                                ORDER


          The discovery phase of this case has ended. No discovery motions or other matters

referred to the undersigned Judicial Officer remain pending. The case is presently set for further

proceedings, including trial, before United States District Judge Walter H. Rice. The Clerk of

Court is directed to note in the record that:

          1.      Referral of this case to the undersigned Judicial Officer has
                  expired; and

          2.      No motions or other matters in this case remain pending before the
                  undersigned Judicial Officer.


August 26, 2021                                          s/Peter B. Silvain, Jr.
                                                         Peter B. Silvain, Jr.
                                                         United States Magistrate Judge
